DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites the limitation "said feed inlet".  There is insufficient antecedent basis for this limitation in the claim.
Examiner requests clarification and recommends amending the claims with language that clearly sets forth the claimed invention.  In the interim, and in the interests of compact prosecution, the claims have been interpreted as set forth below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-4, 6-8, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soto (US 2009/0071880.
Soto (fig. 4-6) teaches a hydrocyclone for classifying aggregate material, comprising:
(re: claim 1 and certain elements of claims 14 and 22) a feed inlet (24); and
 an inlet head (20) in fluid communication with said feed inlet, said inlet head comprising:
 a generally cylindrical body portion (near 22 shown in fig. 4), said body portion having a central vertical axis (12); and
a spiral inlet in fluid communication with said body portion via a body inlet (fig. 6 showing spiral inlet near S1 and body inlet near S2), said body inlet comprising a terminal end of said spiral inlet, said spiral inlet having an inlet width measured between a first sidewall of said spiral inlet and a second sidewall of said spiral inlet, said spiral inlet having an inlet height measured between a lower surface of said spiral inlet and an upper surface of said spiral inlet, said spiral inlet having a cross-sectional inlet area along a plane extending through said central vertical axis, wherein an inlet angle is measured about said central vertical axis from an inlet opening of said spiral inlet along a travel direction of aggregate material entering said spiral inlet (fig. 5, 6; para. 26-30);
a vortex finder (26) extending at least partially into said body portion of said inlet head, wherein said vortex finder has a vortex finder diameter, wherein said inlet head has an inlet head diameter, wherein a ratio of said vortex finder diameter to said inlet head diameter is between 0.25 and 0.5 (para. 29); 
an overflow outlet (near 25) in fluid communication with said vortex finder; and
 an underflow outlet (near 35) in fluid communication with said body portion of said inlet head, said underflow outlet disposed beneath said body portion (fig. 4);
(re: certain elements of claims 2, 16) wherein said inlet height increases with said inlet angle (fig. 5);
(re: certain elements of claims 3, 17) wherein said inlet width decreases with said inlet angle (fig. 6);
(re: claim 4)   wherein said inlet area varies parabolically with said inlet angle (Id.);
(re: claim 6) wherein said inlet area varies by less than 25% with said inlet angle (fig. 6);
(re: claim 7) wherein said inlet height varies by more than 50% with said inlet angle (fig. 5);
(re: claim 8) wherein said inlet width varies by more than 50% with said inlet angle (fig. 6 showing width decreasing by more than 50% thru S1 and S2 areas);
(re: certain elements of claims 9, 18) wherein said body portion of said inlet head comprises a first mounting surface, further comprising: a taper subsection having a second mounting surface (fig. 6 showing continuous tapered contact area through S1 and S2);
(re: certain elements of claims 13, 19)  wherein said vortex finder is in fluid communication with an overflow outlet, wherein said overflow outlet comprises: an inlet pipe, said inlet pipe being aligned with said vortex finder (fig. 4 near 25, 26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9-12 and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Soto (US 2009/0071880) in view of Harwell et al. (“Harwell”)(US 8,991,621) and legal precedent.
Soto as set forth above teaches all that is claimed except for expressly teaching
 (re: claim 5) wherein said inlet area increases with said inlet angle from said inlet opening to a threshold value of said inlet angle, and wherein said inlet area decreases with said inlet angle from said threshold value of said inlet angle to said body inlet;
(re: certain elements of claims 9, 18) wherein said first and second mounting surfaces are mounted together to form a continuous contact area; and
 a seal provided on one of said first and second mounting surfaces, the seal having a compressed state and an uncompressed state, wherein said seal prevents escape of materials from said contact area;
(re: certain elements of claims 10, 14)      wherein said feed inlet comprises a feed inlet opening and a feed inlet outlet opening, wherein said feed inlet opening has a different cross-section than said feed inlet outlet opening, and wherein said feed inlet opening has an inner diameter corresponding to a standard inner diameter for a pipe made of a second material, wherein said second material comprises a standard pipe material;
(re: claims 11, 20, 21)   wherein said first material comprises urethane, and wherein said second material comprises high-density polyethylene;
(re: claims 12, 15) wherein a ratio of said inlet height to said inlet width at said body inlet is between 2.8 and 3.2.
Harwell, however, teaches that it is well-known in the hydrocyclone arts to utilize a variety of materials to reduce wear of the various hydrocyclone elements as well as a configuration including an increasing inlet area  (fig. 1 showing inlet area increasing to threshold angle near 3 and the decreasing as well as variety of sealing elements near 14, 70, 80; see also fig. 2-8 and col. 3-8 teaching use of urethane, ceramic, polymer or elastomeric elements, such as inserts, liners or seals, in variety of hydrocyclone elements to diffuse energy of slurry within hydrocyclone).
Further, the claimed features relating to relative dimensions, choice of materials, type of connection, shape and/or making separable of known elements can be regarded as common design parameters/variables controlled by the design incentives and/or economic considerations involved in this type of subject matter.  This is especially applicable in the separating arts as the type of material to be separated controls variations in the specific device features.  Moreover, legal precedent teaches that variations in these type of common design parameters/variables are obvious and that said parameters can be recognized as result-effective variables whose optimization would be known to one with ordinary skill in the art. See MPEP 2144.04.IV (teaching that changes in size, proportion or shape of known elements are obvious); 2144.04.V.B-Dand VI (teaching that the mere rearrangement or duplication of known elements, or making known elements integral, separable or adjustable, is not a patentable advance); 2144.05 I.II (ample motivation to optimize or modify result-effective variables based on “design need(s)” or “market demand”).
It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above, in legal precedent as described above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions.  Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results (e.g., benefit produced by known function), and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the relevant prior art.  See also MPEP 2143.I (teaching that simple substitution of one known element for another to obtain predictable results is known to one with ordinary skill in the art); 2144.06, 2144.07 (teaching as obvious the use of art recognized equivalences).  Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Soto for the reasons set forth above.

Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
August 16, 2022